DETAILED ACTION
The Amendment filed 06/10/22 has been entered.  Claims 1-12 are currently pending yet all are rejected as detailed below.  Claims 1, 3-4 and 7-12 are currently pending with claims 2 and 5-6 being cancelled and moved up into independent claims 1 and 4, respectively.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Degler
Claim(s) 1, 3-4 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degler et al. (DE 10 2015 202 319) (cited by Applicant).  Degler is directed to a torque transfer device for a propulsion system.  See Abstract.  Note: Degler is an “X” reference in the ISA Written Opinion for corresponding application PCT/DE2018/100457. 
Claim 1: Degler discloses a torque transmitting device (15) [Fig. 2], which can be rotatably mounted about an axis of rotation (125), comprising: a series damper having a first damper unit (135), a second damper unit (60) and a coupling unit (70, 130), wherein the first damper unit has a damper output side (100.5) and the second damper unit has a damper input side (100.3), wherein the coupling unit is arranged between the damper output side of the first damper unit and the damper input side of the second damper unit, wherein the coupling unit has a first coupling part (250, 265) and a second coupling part (295, 300), wherein the first coupling part and the second coupling part are arranged axially offset in relation to one another, wherein the first coupling part connects the damper output side of the first damper unit to the second coupling part, wherein the second coupling part connects the first coupling part to the damper input side of the second damper unit.  See Fig. 2. 
Degler discloses the former claim 2 limitation that the coupling unit has a connecting hub (70, 270), wherein the connecting hub is arranged to be rotatably mounted on an output shaft (240), wherein the connecting hub has an external tooth system (285, 290) on a circumference, wherein the first coupling part has an internal tooth system (265) and the second coupling part has a further internal tooth system (300), wherein the internal tooth system of the first coupling part and the further internal tooth system of the second coupling part engage in the external tooth system.  See Fig. 2 (265 engages 285 and 300 engages 290). 
Claim 3: Degler discloses a bracing means (340), wherein the bracing means is arranged between the first coupling part and the second coupling part, wherein the bracing means is designed to brace the first coupling part against the second coupling part in an axial direction and/or in a circumferential direction.   See Translation at para. 0053. 
Claim 4: Degler discloses a torque transmitting device (15), which can be rotatably mounted about an axis of rotation (125), comprising: a turbine wheel (115) of a hydrodynamic converter (55) and a series damper having a first damper unit (135), a second damper unit (60) and a coupling unit (70, 130), wherein the coupling unit connects the first damper unit torsionally to the second damper unit, wherein the turbine wheel is connected torsionally to the coupling unit.  See Fig. 1. 
Degler discloses the portion of cancelled claim 2 that the coupling unit has a connecting hub (70, 270), wherein the connecting hub is arranged to be rotatably mounted on an output shaft (240).  See Fig. 2. 
Degler discloses the limitation of cancelled claim 5 that at least one speed-adaptive absorber (80, 320), wherein the speed-adaptive absorber has at least one absorber flange, wherein the absorber flange is connected torsionally to the coupling unit or is formed integrally and in a materially unitary manner with the coupling unit.  See Translation at para. 0033 (torque transmission path 80 has a further spring damper 60, such that it is elastic). 
Degler the limitation of cancelled claim 6 that the absorber flange has an internal tooth system (285, 290), wherein the absorber flange is arranged axially between the first coupling part and the second coupling part, wherein the internal tooth system engages in the external tooth system and connects the absorber flange torsionally to the connecting hub.  See Fig. 2. 
Claim 7: Degler discloses that the speed-adaptive absorber is arranged radially between the first damper unit and the second damper unit, and/or wherein the first damper unit, the second damper unit and the speed-adaptive absorber are preferably arranged in axial overlap.  See Fig. 2. 
Claim 8: Degler discloses that the first damper unit has a first damper element having a first stiffness, and the second damper unit has a second damper element having a second stiffness, wherein a bracing means has a third stiffness, wherein the third stiffness is greater than the first stiffness and/or the second stiffness.  See para. 0060. 
Claim 9: Degler discloses that the coupling unit has a further coupling part (315), wherein the further coupling part is connected on one side to the turbine wheel (115) and on the other side is connected to the first coupling part and/or the second coupling part (295), wherein the further coupling part is connected to the first coupling part and/or the second coupling part.  See Fig. 2. 
Claim 10: Degler discloses a further speed-adaptive absorber (320) having an absorber flange, wherein the further coupling part extends substantially in an axial direction, wherein the further absorber flange extends substantially in a radial direction and is connected radially on the inside or radially on the outside to the further coupling part by a connection that can be plug-fitted in the axial direction.  See Translation at para. 0052. 
Claim 11: Degler discloses that the further coupling part is connected by a positive connection that can be plug-fitted in an axial direction to the first coupling part and/or the second coupling part.  See Fig. 2; Translation at para. 0052 (rivet connection). 
Claim 12: Degler discloses that the at least one speed-adaptive absorber is a centrifugal pendulum.  See Fig. 2. 


Response to Arguments
Applicant's arguments filed 06/10/22 have been fully considered but they are not persuasive. 
Applicant’s sole argument with regard to amended independent claims 1 and 4 is that the instant 102 rejection citing Degler’s bolt 240 as disclosing the “output shaft” is an unreasonably broad interpretation because the Specification states that output shaft “outputs torque from the torque transmitting device” and the Degler bolt 240 “transfers torque between components within the torque transmitting device.”  See Remarks, page 7.  
First, this distinction is murky and at best, very slight, since the Applicant admits that Degler’s bolt 240 is a shaft that outputs torque as part of the torque transmitting device. This is sufficient to meet any definition or limitation of an “output shaft” that can be read in light of the Specification itself.  
Second, and more importantly, Applicant is improperly confusing “reading a claim in light of the specification” versus “reading limitations of the specification into a claim.”  See MPEP 2111 (citing In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.")).  By doing the latter, Applicant has effectively narrowed the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.  See id; see also MPEP 2111.01(II) (“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”).  Degler’s bolt 240 may properly constitute an “output shaft” when interpreting the claim language as broadly as the terms reasonably allow and without importing limitations from the specification.  Again, this is because it’s a shaft that provides a torque output as part of the claimed torque device.  
Applicant should strongly consider adding clarifying claim language to highlight the alleged distinction(s) of the instant device’s “output shaft,” either structurally and/or functionally. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        June 14, 2022